Citation Nr: 1816747	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 342	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 2001.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by subjective complaints of pain and impaired mobility; objective findings include forward flexion greater than 30 degrees for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DJD of the lumbar spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2017).  	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lumbar spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5237-5243.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran has been rated under DC 5242 and the Board will consider all relevant diagnostic codes.

A rating in excess of 20 percent will be warranted when the objective medical evidence shows the following:

* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent);
* favorable ankylosis of the entire thoracolumbar spine (40 percent);
* incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent). 

In an August 2012 VA examination, the Veteran reported that his lower back disability originally manifested itself as mild low back pain with slight problems walking.  He explained that his condition had worsened to the point where he had difficulty turning over in bed and almost continuous difficulty walking.  

Upon examination, the range of motion was measured as forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation each to 15 degrees.  The examiner observed localized tenderness or pain to palpation for the joints or soft tissue of the lumbar spine and identified pain on movement.  The examiner diagnosed DJD of the lumbar spine, found that IVDS was not present and noted that the Veteran's lumbar spine disability did not impact his ability to work.  This evidence does not support a higher rating as flexion is well over the limited motion to support a higher rating.  Moreover, IVDS was not shown.

Next, in a February 2014 VA examination, the Veteran reported that he had a laminectomy in August 2012 and a subsequent fusion procedure in December 2012.  He noted that when he last saw the surgeon, he was informed that he had a healed lumbar spine and was instructed to use a cane.  He explained that he sometimes had low back pain but had numbness in all toes, dependent edema, and a heart condition two to three times per week.  He related that he had limited difficulty dressing himself and that he had lumbar spine pain when seated two to three times per week.  He stated that his lumbar spine disability resulted in a decreased ability to get around and problems walking.  He did not report experiencing flare-ups of his lumbar spine disability.  

Upon examination, the range of motion was measured as forward flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation each to 20 degrees.  The examiner identified no functional loss or impairment as a result of the lumbar spine disability and found that the Veteran did not have localized tenderness, pain to palpation, muscle spasms, or guarding.  The examiner diagnosed degenerative arthritis of the spine, spinal fusion, and spinal stenosis and found that IVDS was not present.  As above, this evidence does not support a higher rating.  While flexion was slightly more limited than the prior examination, it was well outside the range warranting a higher rating and IVDS was not shown.

In an August 2015 VA examination, the Veteran noted that he had intermittent pain with prolonged standing that lasted until he sat down, numbness of the toes, and flare-ups of his lumbar spine disability.  He explained that his flare-ups prevented prolonged standing, left him unable to squat or bend, and made it difficult for him to pick something up off of the floor.  He did not report having functional loss or impairment of the lumbar spine.  

Upon examination, the Veteran's range of motion was measured as forward flexion to 70 degrees, extension to 25 degrees and to 20 degrees after repetitive use testing, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation each to 20 degrees.  The range of motion did not contribute to functional loss.  Similarly, pain was noted on forward flexion and bilateral lateral flexion but did not result in or cause functional loss.  

The examiner found no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  The examiner reported that pain, weakness, or fatigability did not significantly limit functional ability with repeated use or flare ups over a period of time.  The examiner reported that the Veteran had no ankylosis or IVDS and diagnosed degenerative arthritis of the spine, spinal fusion, and spinal stenosis, and DJD of the lumbar spine.  As above, this evidence does not support a higher rating as motion is not within the range to support a higher rating and IVDS was not shown.

The August 2012, February 2014, and August 2015 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  He has not submitted or indicated that any medical evidence established either forward flexion measured at 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or that he experienced incapacitating episodes that required doctor-prescribed bed rest for a total duration of at least 4 weeks over the past 12 months. Therefore, the August 2012, February 2014, and August 2015 VA examinations are the most probative evidence of record.  

The Board has also considered the Veteran's statements that his lumbar spine disability is worse than evaluated.  He reflected that at the time he retired, he could walk, job slowly, or dress himself without issue but that as a result of his lumbar spine disability, he had pain and an inability to ambulate without using a walker that lasted for months.  He asserted that his disability met the criteria for a 40 percent rating under either the General Formula or the IVDS Formula.  

The Veteran is competent to report observable symptoms of his lumbar spine disability such as pain, muscle spasms, tenderness, incoordination or fatigue.  However, lay evidence is not competent to assess the severity of the disability where the interpretation of objective medical tests is involved.  

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  



ORDER

A rating in excess of 20 percent for DJD of the lumbar spine is denied.  



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


